Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the retaining member of the swing arm as received in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 10, line 3, applicant inferentially claims that there’s “a portion of the structural member that outwardly protrudes”; such recitation lacks proper antecedent basis.  Claims 11-15 are also rejected due to their dependency on rejected claim 10.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Friedman (US Patent no. 5687857). Regarding claims 1-6, 8-11, and 16-18, Friedman discloses a bicycle rack system to hold a bicycle (figure 2) with associated method, comprising all the claimed features of applicant’s device as illustrated below. Additionally, regarding claim 7, Friedman discloses further comprising a retaining mechanism (28, figure 5) that is coupled to the swing arm (14) to limit a downward movement of the swing arm. 


    PNG
    media_image1.png
    872
    994
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 12-15 and 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman (US Patent no. 5687857) in view of Wolf (2944811). Friedman discloses a bicycle rack system to hold a bicycle comprising all the claimed features of applicant’s device as discussed and illustrated above. 
Regarding claims 12 and 19, Friedman does not disclose a framework configured to sit on a generally horizontal surface, the framework supporting the structural member; and a support bracket coupled to the framework, the support bracket being shaped to support a frame of the bicycle.  Wolf teaches in a bicycle rack system comprising a framework (11, 12, 14) configured to sit on a generally horizontal surface, the framework supporting the structural member (35); and a support bracket (22) coupled to the framework, the support bracket being shaped to support a frame (31, 26, figure 1) of the bicycle.  It would have been obvious to one of ordinary skilled in the art to have modify the bicycle rack system of Friedman such that a framework is provided to sit on a generally horizontal surface, the framework supporting the structural member; and a support bracket coupled to the framework, the support bracket being shaped to support a frame of the bicycle as taught to be desirable by Wolf.  
Regarding claim 13, in the Friedman and Wolf combination, Wolf discloses wherein the support bracket (22) is positioned to support the frame of the bicycle proximate to a crank (26) of the bicycle.  
Regarding claims 14 and 20, in the Friedman and Wolf combination, Wolf discloses  wherein the support bracket (22, figure 1) is asymmetrically shaped (figure 1 
Regarding claim 15,  in the Friedman and Wolf combination, Wolf discloses wherein the support bracket (22) has an extending portion (29) against which a portion of the bicycle frame that contains a portion of a crank of the bicycle rests.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record further demonstrate bicycle racks of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc